Case: 11-20637     Document: 00511896401         Page: 1     Date Filed: 06/22/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           June 22, 2012

                                     No. 11-20637                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



JOSEPH YOUNG

                                                  Plaintiff-Appellant
v.


CITY OF HOUSTON; HARRIS COUNTY

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:11-CV-897


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        The plaintiff, Joseph Young (“Young”), alleged civil rights violations and
brought action against the City of Houston (“Houston”) and Harris County
(collectively the “Defendants”). Houston and Harris County moved to dismiss
on the grounds that service was improper and Young failed to state a claim upon




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20637    Document: 00511896401      Page: 2    Date Filed: 06/22/2012



                                  No. 11-20637

which relief could be granted. The district court granted the Defendants’
motions to dismiss on said grounds and Young appealed. We AFFIRM.
      On March 7, 2011, Young filed this civil rights suit pro se against Houston
and Harris County. In Young’s complaint, which he entitled, “Writ of Habeas
Corpus,” he complained that the Defendants violated his civil rights. Young,
however, failed to cite any specific civil rights laws that the Defendants allegedly
violated.
                                         I.
                            A. Standard of Review
      “We review dismissals under Rule 12(b)(6) de novo.”            Oscar Renda
Contracting, Inc. v. City of Lubbock, Tex., 463 F.3d 378, 381 (5th Cir. 2006)
(citing Causey v. Sewell Cadillac-Chevrolet, Inc., 394 F.3d 285, 288 (5th Cir.
2004)). “‘In doing so, we accept as true the well-pleaded factual allegations in
the complaint.’” Id. (citing Herrmann Holdings Ltd. v. Lucent Techs. Inc., 302
F.3d 552, 557 (5th Cir. 2002)). “The dismissal should be upheld only if it appears
beyond doubt that the plaintiffs can prove no set of facts in support of their claim
which entitles them to relief.” Id. (quotations and citations omitted). “The
motion may be granted ‘only if it appears that no relief could be granted under
any set of facts that could be proved consistent with the allegations.’” Morin v.
Caire, 77 F.3d 116, 120 (5th Cir. 1996). “We review a dismissal for failure to
effect [ ] proper service of process for an abuse of discretion.” Lindsey v. U.S.
R.R. Retirement Bd., 101 F.3d 444, 445 (5th Cir. 1996) (citing Peters v. United
States, 9 F.3d 344, 345 (5th Cir. 1993)) (per curiam).
                                 B. Discussion
      Federal courts afford liberal construction of pro se briefs. See Mapes v.
Bishop, 541 F.3d 582, 584 (5th Cir. 2008) (per curiam). On appeal, Young recites
various assertions from his complaint. With respect to Harris County, Young
merely makes conclusory statements that the district court dismissed his case

                                         2
   Case: 11-20637    Document: 00511896401      Page: 3    Date Filed: 06/22/2012



                                  No. 11-20637

“on [the] basis of political interference.” Young has neither discussed how the
district court erred in its ruling nor did he provide any reasons, record citations,
or legal authority in support of his claim. Young’s briefing fails to meet the
requirements of Fed. R. App. P. 28(9)(A) and thus his arguments are waived.
See S.E.C. v. Recile, 10 F.3d 1093, 1096-97 (5th Cir. 1993) (observing that,
although the courts construe briefs liberally in determining issues for review,
issues that are not raised or that are not briefed in accordance with Fed. R. App.
P. 28 are waived).
      Young also fails to properly brief service issues against Houston on appeal,
thus those arguments are waived. Alternatively, we find no abuse of discretion
by the district court. It is undisputed that Houston is a government entity. And,
state governmental organizations must be served by either “(A) delivering a copy
of the summons and of the complaint to its chief executive officer; or (B) serving
a copy of each in the manner prescribed by that state’s law for serving a
summons or like process on such a defendant.” Fed. R. Civ. P. 4(j)(2). Texas law
holds that, “[in] a suit against an incorporated city..., citation may be served on
the mayor, clerk, secretary, or treasurer.” Tex. Civ. Prac. & Rem. Code § 17.024
(Vernon 2008). Young failed to comply with Federal Civil Procedure Rules and
Texas law.
                                        II.
      Accordingly, we AFFIRM the district court.




                                         3